  Case 4:21-cv-00141-ALM Document 1 Filed 02/17/21 Page 1 of 23 PageID #: 1




                            IN THE UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF TEXAS
                                     SHERMAN DIVISION

 AKORBI BPO, LLC, and ELAHI                           §
 ENTERPRISES, INC.,                                   §
                                                      §
      Plaintiffs,                                     §
                                                      §
 v.                                                   §       CAUSE NO. __________________
                                                      §
 GROCERY DELIVERY E-SERVICES                          §
 USA INC., d/b/a HELLOFRESH,                          §
                                                      §
      Defendant.                                      §


                                       ORIGINAL COMPLAINT


         Plaintiffs Akorbi BPO, LLC (“Akorbi”) and Elahi Enterprises, Inc. (“Elahi,” and

collectively, “Plaintiffs”) file this Original Complaint against Defendant Grocery Delivery E-

Services USA Inc., doing business as HelloFresh (“HelloFresh”) and show as follows:

                                                  I.
                                             THE PARTIES

         1.         Akorbi is a limited liability company whose sole member is Elahi, with its principal

place of business in Plano, Collin County, Texas.

         2.         Elahi is a corporation organized and existing under the laws of Texas, with its

principal place of business in Plano, Collin County, Texas.

         3.         HelloFresh is a corporation organized and existing under the laws of Delaware,

with its principal place of business in New York, New York County, New York. Process may be

served on HelloFresh by serving its Texas registered agent Corporation Service Company d/b/a

CSC-Lawyers Incorporated, at its registered office at 211 E. 7th Street, Suite 620, Austin, Texas

78701, or wherever else it may be found.



ORIGINAL COMPLAINT –PAGE 1
  Case 4:21-cv-00141-ALM Document 1 Filed 02/17/21 Page 2 of 23 PageID #: 2




                                            II.
                                  PERSONAL JURISDICTION

       4.      HelloFresh contractually submitted to the personal jurisdiction of any court in the

state of Texas. Section 18.1 of the MSA (as defined infra paragraph 19) provides in relevant part:

               For the purpose of any action or proceeding instituted with respect
               to any claim arising under this Agreement, both CLIENT
               [HelloFresh] and AKORBI hereby irrevocably consent to the
               jurisdiction of any court having subject matter jurisdiction in the
               State of Texas.

MSA, Ex. 1 ¶ 18.1, at p. 9.

       5.      This Court, therefore, has personal jurisdiction over HelloFresh.

                                          III.
                              SUBJECT MATTER JURISDICTION

       6.      This Court has subject matter jurisdiction under 28 U.S.C. § 1332.

       7.      Elahi is a corporation organized under the laws of Texas, and its principal place of

business is in Texas. Elahi is, therefore, a citizen of Texas.

       8.      Akorbi is a limited liability company. Akorbi has one member: Elahi. Because

Elahi is a citizen of Texas, Akorbi is a citizen of Texas.

       9.      HelloFresh is a corporation organized under the laws of Delaware, and its principal

place of business is in New York. HelloFresh is, therefore, a citizen of Delaware and New York.

Because HelloFresh is not a citizen of the state of Texas, all plaintiffs are diverse from the

defendant under 28 U.S.C. § 1332(a)(1).

       10.     The damages sought from HelloFresh in this lawsuit exceed $75,000, exclusive of

interests and costs.

       11.     Therefore, the Court has subject matter jurisdiction over this lawsuit pursuant to 28

U.S.C. § 1332 because it is between citizens of different states and the amount in controversy

exceeds the sum or value of $75,000.


ORIGINAL COMPLAINT –PAGE 2
  Case 4:21-cv-00141-ALM Document 1 Filed 02/17/21 Page 3 of 23 PageID #: 3




        12.     Additionally, this Court has subject matter jurisdiction pursuant to 28 U.S.C.

§§ 1331 and 2201. Count 3 is for declaratory judgment for claims involving contracts and other

alleged rights and obligations, the amount at issue in the declaratory requests substantially exceeds

$75,000, exclusive of interests and costs, and an actual and justiciable controversy exists between

Plaintiffs and HelloFresh concerning the rights, responsibilities, and obligations of the parties to

this lawsuit.

        13.     Therefore, the Court also has subject matter jurisdiction over Plaintiffs’ requests

for declaration under 28 U.S.C. § 1331 and the Declaratory Judgment Act, 28 U.S.C. §§ 2201,

2202.

                                                IV.
                                              VENUE

        14.     HelloFresh contractually waived any right it may have had to object to venue in

any court in the State of Texas. Specifically, Section 18.1 of the MSA also provides in relevant

part as follows:

                In connection with any suit, action or proceeding instituted in any
                state or federal court located in the State of Texas, CLIENT
                [HelloFresh] hereby irrevocably waives, to the fullest extent
                permitted by law, any objection that it may have or hereafter have
                to the laying of the venue of any such suit, action or proceeding
                brought in any such court and any claim that any such suit, action or
                proceeding brought in such court has been brought in an
                inconvenient forum.

MSA, Ex. 1 ¶ 18.1, at p. 9.

        15.     Venue is otherwise proper in the Eastern District of Texas, Sherman Division,

pursuant to 28 U.S.C. § 1391(b)(2) because a substantial part of the events or omissions giving

rise to the claims and declaratory relief sought occurred in this district and division.




ORIGINAL COMPLAINT –PAGE 3
    Case 4:21-cv-00141-ALM Document 1 Filed 02/17/21 Page 4 of 23 PageID #: 4




        16.     In the alternative, venue is proper in the Eastern District of Texas, Sherman

Division pursuant to 28 U.S.C. § 1391(b)(3) because HelloFresh is subject to the Court’s personal

jurisdiction in this district and division for the claims and requests for declarations in this action.

                                             V.
                                    FACTUAL BACKGROUND

        17.     Elahi and Akorbi are headquartered in Plano, Texas. Through its subsidiaries, Elahi

is among the largest woman-owned and led companies in Texas and has been one of the fastest-

growing language-service providers in the world since 2003. Akorbi specializes in providing

solutions for its clients, including multilingual and technical staffing, inbound and outbound

telemarketing services, and technological solutions to eliminate language barriers.

        18.     HelloFresh purports to be “America’s #1 meal kit, offering the widest variety of

recipes to over a million customers around the [United States].” 1

        19.     Akorbi and HelloFresh entered into a Master Service Agreement (the “MSA”) on

or about July 13, 2018. The MSA without its internal exhibits is attached as Exhibit 1.

        20.     The MSA is the primary governing agreement for the provision to HelloFresh of

“certain contact center and support services …, as such services may be agreed by CLIENT

[HelloFresh] and AKORBI from time to time and documented in separate Statements of Work.”

MSA Ex. 1 at p. 1.

        21.     The MSA contains several provisions that are relevant to the claims and requests

for declarations from the Court. These include:

                2.1 Ownership. Client [HelloFresh] represents and warrants that it
                is the owner of the CRM (Customer Relationship Management)

1
 HelloFresh, Learn More About Our Meal Kit Delivery Service: Why Choose HelloFresh for Your Meal Kit
Service?, https://www.hellofresh.com/?mealsize=4-2&featured=chefschoice&c=VQ-
UDR3IZTK2&gclid=CjwKCAiAmrOBBhA0EiwArn3mfMcThSGVuKvnac-
9lTRW7K_UDfFfutHxvti1kE3YowOziCXVaMXb-BoCMJ8QAvD_BwE (last visited February 17, 2021).



ORIGINAL COMPLAINT –PAGE 4
  Case 4:21-cv-00141-ALM Document 1 Filed 02/17/21 Page 5 of 23 PageID #: 5




               Software Platform and … each and every component thereof, or the
               recipient of a valid license thereto, and that it has and will maintain
               the full power and authority to grant the rights granted in this
               Agreement without the further consent of any third party.
               [HelloFresh] retains all right, title and interest in the Software
               Platform, including but not limited to the customer data.

MSA, Ex. 1 ¶ 2.1, at p. 2.

               4.2    In performing its obligations under this Agreement,
               AKORBI will be entitled to rely upon any routine instructions,
               authorizations, approvals or other information provided to AKORBI
               by Client [HelloFresh].

MSA, Ex. 1 ¶ 4.2, at p. 3.

               14.1 ... Nothing contained herein shall prohibit AKORBI from
               assigning its obligations hereunder to a subsidiary or other related
               entity....

MSA, Ex. 1 ¶ 14.1, at p. 8.

               16.1 Client [HelloFresh] agrees to abide by the TCPA
               Telemarketing guidelines as well as the guidelines set out in this
               agreement;

MSA, Ex. 1 ¶ 16.1, at p. 8.

               20.1 Events of Default. The following events shall constitute
               events of default (“Events of Default”) under this Agreement:

                      (a) a failure by Client [HelloFresh] to pay any amount due to
                      AKORBI when due;
                      (b) a failure by either party (“Defaulting Party”) to perform
                      one or more material obligations under this Agreement;
                      (c) a breach of either party of a material representation,
                      warranty, covenant or condition under this Agreement; or
                      (d) a filing by either party under bankruptcy or insolvency
                      laws.

MSA, Ex. 1 ¶ 20.1, at p. 10.

               20.2 Rights Upon Event of Default. Upon the occurrence of an
               Event of Default, the other party (“Non-Defaulting Party”) may
               deliver written notice thereof to the Defaulting Party of its decision
               to terminate this Agreement. The Defaulting Party shall thereafter



ORIGINAL COMPLAINT –PAGE 5
  Case 4:21-cv-00141-ALM Document 1 Filed 02/17/21 Page 6 of 23 PageID #: 6




               have thirty (30) days to cure such breach or, if such breach is not
               curable within the thirty (30) day period, then to commence a cure,
               provided such cure shall be pursued to a prompt conclusion. If such
               breach is not cured within such thirty (30) days, the Non-Defaulting
               Party shall thereafter have the right to terminate this Agreement as
               specified in its notice of default.

MSA, Ex. 1 ¶ 20.2, at p. 10.

               20.5 Early Termination without Default. Either party may
               terminate this Agreement by giving not less than forty-five (45) days
               prior written notice thereof to the other party.

MSA, Ex. 1 ¶ 20.5, at p. 10.

               21.11 Limited Warranty. AKORBI DISCLAIMS ALL
               WARRANTIES,    EXPRESS       OR  IMPLIED,   AS   TO
               DESCRIPTION, Akorbi [sic], MERCHANTABILITY, FITNESS
               FOR A PARTICULAR PURPOSE, PRODUCTIVENESS, OR
               ANY OTHER MATTER, WITH RESPECT TO ANY OF THE
               PRODUCTS OR SERVICES SOLD BY Client [HelloFresh]
               PURSUANT TO THIS AGREEMENT.

MSA, Ex. 1 ¶ 21.11, at p. 12.

       22.     Exhibit “A” to the MSA is the initial “Statement of Work – 90 Day Pilot Program”

(the “First SOW”). The First SOW is attached as Exhibit 2.

       23.     The First SOW more specifically describes the services provided to HelloFresh as

“various outbound sales, retention, loyalty, win-back, etc. telemarketing to [HelloFresh] food

service customers using English and Spanish speaking agents from Santo Domingo, Dominican

Republic” (the “Services”). First SOW Ex. 2 at p. 1. The Services were initially to be provided

only as a “ ‘pilot program’ which will serve as a proof of concept for the outbound sales program.”

First SOW Ex. 2 at p. 1. The pilot program described in the SOW was for ninety (90) days (the

“Term”). First SOW Ex. 2 at p. 1.

       24.     The First SOW requires, among other things, the following (the “Calling List

Provision”):



ORIGINAL COMPLAINT –PAGE 6
  Case 4:21-cv-00141-ALM Document 1 Filed 02/17/21 Page 7 of 23 PageID #: 7




               Specialized Equipment: The client [HelloFresh] will provide …
               the required data files (calling lists) ….

First SOW, Ex. 2 at p. 1.

       25.     In sum, HelloFresh was the sole obligor to ensure that each phone number it

provided would not violate the federal Telephone Consumer Protection Act, 47 U.S.C. § 227 et

seq. (the “TCPA”) when dialed based on (a) the “Specialized Equipment” provision in the First

SOW, (b) paragraph 16.1 of the MSA, (c) HelloFresh’s legal obligation to comply with the TCPA,

(d) HelloFresh’s directive to use a specific dialing system – Five9 – for the Services, (e)

HelloFresh’s knowledge of the manner in the Five9 dialing system worked, (f) HelloFresh’s

knowledge of how its CRM and the Five9 dialing system worked together, and (g) the parties’

course of conduct.

       26.     HelloFresh’s delivery of each calling list also constituted a representation by

HelloFresh that the phone numbers on that list would not trigger any liability under the TCPA.

       27.     As allowed by Section 14.1 of the MSA, Akorbi assigned some or all of its

obligations to perform the Services to Elahi. In connection with the delivery of the Services under

the MSA and the First SOW, Elahi entered into the following contracts with LCBNet SRL, a

Dominican Republic Company: a Master Services Agreement, a related Statement of Work, and a

Master Outsourcing Services Agreement (the “LCBNet MSA” “LCBNet SOW” and “LCBNet

MOSA,” respectively). A substantial part of the Services provided to HelloFresh was

accomplished through the LCBNet MSA, LCBNet SOW, and LCBNet MOSA.

       28.     Soon after the MSA and the First SOW were executed, HelloFresh exhibited a

relative lack of competence in the proper operation of an outbound-telemarketing program.

       29.     For example, the original program launch date was postponed due to a loss of key

personnel in HelloFresh’s “back office” data and analytics team, which was responsible for



ORIGINAL COMPLAINT –PAGE 7
  Case 4:21-cv-00141-ALM Document 1 Filed 02/17/21 Page 8 of 23 PageID #: 8




managing their customer data and information directly related to HelloFresh’s calling lists. Due

to this personnel loss, the program with Akorbi was postponed while HelloFresh worked to backfill

some of these key positions.

       30.     During one of the initial program-launch meetings, HelloFresh introduced Lauren

Gigante (“Ms. Gigante”) as its vendor manager. HelloFresh informed Akorbi that Ms. Gigante

was “brand new” to the outbound-telemarketing industry and that her experience was from

HelloFresh’s “inbound” sales or marketing area.

       31.     Ms. Gigante routinely failed to comply with the MSA and SOW’s by continually

delivering calling lists and HelloFresh’s dialing strategy in inconsistent ways: sometimes verbally,

other times via WhatsApp, and yet other times via e-mail. She further failed to follow the chain of

command established with Plaintiffs, such as communicating directly with the assigned program

account manager and failing to participate in the weekly client program management meeting;

instead, she often reached out to a subcontractor not designated to receive the calling lists with

instructions regarding the calling lists. Plaintiffs routinely monitored Ms. Gigante’s directives and

often had to take remedial steps to ensure that her directives went to the proper Akorbi worker or

subcontractor. In hindsight, HelloFresh was not prepared for its substantial role in the outbound-

telemarketing program.

       32.     Despite these and other issues that HelloFresh had with meeting their obligations,

the Services were provided to HelloFresh’s satisfaction during the initial Term. HelloFresh

accordingly requested a 30-day extension, to which Akorbi agreed. This extension is outlined in

the “Extension of Exhibit “A” SOW 90 Day Pilot Program between HelloFresh and Akorbi BPO”

(the “Second SOW”). The Second SOW is attached as Exhibit 3.




ORIGINAL COMPLAINT –PAGE 8
  Case 4:21-cv-00141-ALM Document 1 Filed 02/17/21 Page 9 of 23 PageID #: 9




       33.     Continuing to be satisfied with the Services, HelloFresh requested another

extension for 90 days. Akorbi agreed to the extension in the “Pilot Program Extension and Revised

Statement of Work” (the “Third SOW”). The Third SOW is attached as Exhibit 4. The Third

SOW also contained the Calling List Provision.

       34.     After the end of the Term as then extended, HelloFresh was so satisfied with the

Services that it requested that the Term be extended for a full year, with HelloFresh having the

right to renew this term in one-year increments. HelloFresh also asked that the “pilot” program be

transitioned to a “ ‘production’ OBTM sales program.” Akorbi agreed to these terms in the

“Production Statement of Work – OBTM (Outbound Telemarketing) Sales Program” (the “Fourth

SOW”). The Fourth SOW is attached as Exhibit 5. The parties signed the Fourth SOW on July

31, 2019. It too contained the Calling List Provision.

       35.     In or around early August 2019, HelloFresh asked Akorbi whether it had called

Amanda Engen and stated that she had made a complaint. HelloFresh provided no other

information. Akorbi researched the phone number provided by HelloFresh and confirmed that Ms.

Engen’s phone number was on the list provided by HelloFresh, that Ms. Engen had received a call,

that Ms. Engen asked HelloFresh to placed her on its do-not-call list, and that HelloFresh advised

that it had put her phone number on its do-not-call list.

       36.     Shortly after the exchange regarding Ms. Engen, and less than three weeks after the

execution of the Fourth SOW, HelloFresh delivered a document to Akorbi titled “Amendment No.

1 to Exhibit “F” of the Master Agreement Grocery Delivery E-Services USA, Inc. and Akorbi BPO

LLC” (“Amendment No. 1”). Amendment No. 1 is attached as Exhibit 6. HelloFresh claimed that

it required Akorbi to agree to Amendment No. 1 because Akorbi was allegedly not following

HelloFresh’s requested dialing strategy and HelloFresh wanted to address that issue in writing.




ORIGINAL COMPLAINT –PAGE 9
    Case 4:21-cv-00141-ALM Document 1 Filed 02/17/21 Page 10 of 23 PageID #: 10




HelloFresh did not indicate that there were any other issues with the Services. Notably,

Amendment No. 1 allowed HelloFresh to terminate its agreement for the Services “immediately”

if HelloFresh’s “dialing strategy” was not followed.

         37.      On September 5, 2019, within about a month of HelloFresh’s inquiry to Akorbi

about Ms. Engen and about two weeks after HelloFresh demanded the execution of Amendment

No. 1, Ms. Engen filed a class-action lawsuit styled Amanda Engen v. Grocery Delivery E-Services

USA, Inc., Case No. 19-cv-02433-ECT-TNL (D. Minn.) (“the “Engen Lawsuit”). The Engen

Lawsuit alleges that HelloFresh violated the TCPA.

         38.      On November 1, 2019, HelloFresh advised Akorbi that “[p]er Amendment No. 1 to

our Master Service Agreement (section (b) of ‘Dialing Strategy’) [sic] we are electing our right to

terminate our Agreement, effective immediately, due to Akorbi’s failure to follow our written

instructions regarding dialing strategy.” Based on this unilateral and immediate termination by

HelloFresh, all Services ceased as of November 1, 2019.

         39.      Two more class-action lawsuits were subsequently filed against HelloFresh. Each

also alleged that HelloFresh violated the TCPA. These actions are: (i) Grace Murray v. Grocery

Delivery E-Services USA, Inc., Case No. 19-cv-12608-WGY (D. Mass.); and (ii) Jeanne Tippett

and Stephen Bauer v. Grocery Delivery E-Services USA, Inc., Case No. 1:20-cv-05271-PKC

(S.D.N.Y.). The three class-action lawsuits are collectively referred to as the “Underlying

Litigation.” 2

         40.      The Underlying Litigation seeks relief for three types of alleged violations of the

TCPA: (1) using an automatic telephone dialing system to make calls to cell phones, (2) making



2
 The three class-actions were consolidated into one action, with the putative class allegedly being all similarly situated
people who experienced at least one of three types of purported TCPA violations between September 5, 2015 and
December 31, 2019.


ORIGINAL COMPLAINT –PAGE 10
    Case 4:21-cv-00141-ALM Document 1 Filed 02/17/21 Page 11 of 23 PageID #: 11




telemarketing calls to phone numbers on the national do-not-call registry, and (3) failing to honor

HelloFresh’s internal do-not-call lists.

         41.      On October 20, 2020, HelloFresh, through its attorney, sent a letter (the “Demand

Letter”) to Akorbi advising that HelloFresh had been sued in the Underlying Litigation. 3

         42.      HelloFresh asserts in the Demand Letter that the Underlying Litigation exposes

HelloFresh to liability “in the billions of dollars” and that, accordingly, HelloFresh believes that a

recent demand from the plaintiffs in the Underlying Litigation of $14,000,000 was reasonable.

Plaintiffs learned that HelloFresh accepted that offer soon after HelloFresh sent the Demand Letter.

         43.      HelloFresh also claims in the Demand Letter that the language in Paragraph 12.1

of the MSA requires Akorbi to indemnify it for the claims made in, and its settlement of, the

Underlying Lawsuit to the extent of the “calls made by Akorbi.” HelloFresh then demanded that

Akorbi indemnify it under the “MSA and/or based on equitable indemnification.”

         44.      The Demand Letter vaguely outlines the lead plaintiffs’ claims in the Underlying

Litigation and asserts that Akorbi is responsible for 29% of the “customers” who “fall within

[p]laintiffs’ class definitions.” The Demand Letter also alleges that “[m]ost customers were called

more than once.” Based on these assertions, HelloFresh is presumably contending that Akorbi may

be responsible for more than 29% of all calls which allegedly fall within the class definitions in

the Underlying Litigation. In any event, it appears clear that HelloFresh is demanding a minimum

of $4,060,000 ($14,000,000 x 0.29) from Akorbi.

         45.      HelloFresh has not contacted Plaintiffs since the date of the Demand Letter.




3
 For clarity, Plaintiffs were aware of the Underlying Litigation prior to receiving the Demand Letter due to receiving
a subpoena for documents in at least one of the lawsuits.


ORIGINAL COMPLAINT –PAGE 11
 Case 4:21-cv-00141-ALM Document 1 Filed 02/17/21 Page 12 of 23 PageID #: 12




                                          VI.
                               FRAUD BY NON-DISCLOSURE

       46.     Plaintiffs incorporate the preceding paragraphs as if fully stated herein.

       47.     Shortly before August 19, 2019, HelloFresh presented Amendment No. 1 to Akorbi

and demanded that it be signed. Amendment No. 1 purports to add four provisions to the Fourth

SOW, even though the Fourth SOW had been effective for less than three weeks.

       48.     Among other things, Amendment No. 1 purports to allow HelloFresh to

“immediately terminate the [MSA]” if there is a “[f]ailure” to “follow … all reasonable written

instructions from Client [HelloFresh] regarding dialing strategy.” Amendment No. 1, Ex. 6 at p.

1.

       49.     The Engen Lawsuit, the first of the lawsuits in the Underlying Litigation, was filed

on September 5, 2019—approximately one month after HelloFresh inquired about Ms. Engen with

Akorbi and a little more than two weeks after HelloFresh demanded that Akorbi agree to

Amendment No. 1.

       50.     Lead counsel for the plaintiff in the Engen Lawsuit is a well-known class-action

attorney who “has been involved in consumer work for over a decade, including more than 100

class action lawsuits, and involved in litigation that has resulted in over $100,000,000 in

settlements or judgments for consumers.” He “prides himself in being personally involved in each

case the firm handles, provides his direct line to each of his clients, and is always available for

those he represents.” The additional four attorneys and two law firms representing the class

plaintiffs in the Underlying Litigation, on information and belief, similarly share excellent

reputations.

       51.     Based on this information, it is apparent that HelloFresh became aware of the

investigation for and preparing or the Engen Lawsuit before Amendment No. 1. Wanting to avoid



ORIGINAL COMPLAINT –PAGE 12
Case 4:21-cv-00141-ALM Document 1 Filed 02/17/21 Page 13 of 23 PageID #: 13




the time delay and associated fees to Akorbi required by providing a 45-day notice of termination

or providing a 30-day opportunity to cure, HelloFresh decided to change the terms of MSA’s

termination provisions.

       52.     In connection with its demand that Akorbi sign Amendment No. 1, HelloFresh

deliberately failed to disclose its knowledge of the full extent of the forthcoming claims and the

impending litigation which became the Engen Lawsuit. Such knowledge would have been material

to Akorbi’s decision to agree to the terms in Amendment No. 1.

       53.     HelloFresh had a duty to disclose its knowledge of the impending litigation against

it involving TCPA claims. HelloFresh voluntarily disclosed some but not all the information it

knew about Ms. Engen and her claim and imminent litigation.

       54.     Akorbi was unaware of any investigation, demands, or other communications

between counsel for the class-action plaintiffs and HelloFresh, and Akorbi otherwise did not have

an equal opportunity to discover those acts.

       55.     HelloFresh intended for Akorbi to sign Amendment No. 1 before Akorbi could gain

knowledge of the Engen Lawsuit or the investigation leading up to the filing of that lawsuit.

       56.     Had Akorbi known about the investigation of or the impending filing of the Engen

Lawsuit, it would not have signed Amendment No. 1.

       57.     Because Amendment No. 1 contains a provision allowing for the immediate

termination upon the occurrence of a specific event, the enforcement of Amendment No. 1 would

make HelloFresh’s immediate termination effective if the conditions for termination under the

section “Dialing Strategy” had been met (which Akorbi is not agreeing occurred). Otherwise,

HelloFresh would have had to either give Akorbi (a) written notice of an alleged default with 30

days to cure such alleged breach or (b) 45-day notice of terminating the MSA without cause.




ORIGINAL COMPLAINT –PAGE 13
Case 4:21-cv-00141-ALM Document 1 Filed 02/17/21 Page 14 of 23 PageID #: 14




         58.   Akorbi would have continued to perform under the MSA and the Fourth SOW.

Accordingly, HelloFresh would have had to continue paying Akorbi for the Services during the

30-day cure period or 45-day termination period depending on the provision HelloFresh chose to

use to attempt its termination of the MSA and the Fourth SOW. Had HelloFresh chosen to allow

Akorbi an opportunity to cure any alleged breach, Akorbi may have done so, and the MSA would

have continued.

         59.   Based on the rates Akorbi was being paid under the MSA and the Fourth SOW

before HelloFresh’s immediate termination, Akorbi would have received payments from

HelloFresh more than $75,000 during the required minimum 30 days. Had Akorbi cured any

alleged breaches, Akorbi’s revenues and resulting profits would have been more significant and

could have continued for a substantial period.

         60.   Similarly, had HelloFresh chosen to terminate without cause and provided at least

the required 45-day notice, Akorbi would have received more than $75,000 payments under the

MSA and Fourth SOW.

         61.   Akorbi seeks recovery of these damages from HelloFresh.

         62.   Akorbi also seeks exemplary damages from HelloFresh for its fraud.

         63.   Akorbi also requests that the Court, in equity, order the recission of Amendment

No. 1.

         64.   If required, Akorbi will elect which remedy it will seek for this claim at the

appropriate time.

                                          VII.
                                  BREACH OF CONTRACT

         65.   Plaintiffs incorporate the preceding paragraphs as if fully stated herein.




ORIGINAL COMPLAINT –PAGE 14
 Case 4:21-cv-00141-ALM Document 1 Filed 02/17/21 Page 15 of 23 PageID #: 15




          66.   The Court should order the recission of Amendment No. 1 as requested in Section

VI. of this Complaint. With the recission of Amendment No. 1, the requirements to terminate the

MSA and Fourth SOW are governed by the MSA’s provisions.

          67.   Paragraphs 3.1 and 20.5 of the MSA each require a minimum of 45-days prior

written notice to the other party to terminate the MSA without cause.

          68.   Paragraph 20.2 of the MSA also allows the termination of the MSA with less than

45-days’ notice if certain specified events occur. However, such events require that the “Non-

Defaulting Party” deliver written notice of the default to the “Defaulting Party” and allow a

minimum of 30 days to cure the alleged breach.

          69.   HelloFresh sent an e-mail to Akorbi on November 1, 2019, stating that it was

immediately terminating the MSA and, by implication, the Fourth SOW. HelloFresh did not

provide Akorbi with any opportunity to cure any alleged default. Nor did HelloFresh provide

notice that HelloFresh would be terminating the MSA and Fourth SOW in 45 days.

          70.   HelloFresh’s actions breach at least Paragraph 20.2 or Paragraphs 3.1 and 20.5 of

the MSA.

          71.   Akorbi did not provide HelloFresh with either written notice or an opportunity to

cure any purported breach because Akorbi was not aware at that time of all the facts behind

HelloFresh’s fraud by omission. Providing such notice and opportunity to cure now would be

futile.

          72.   As a result of HelloFresh’s failure to properly terminate the MSA and Fourth SOW,

Akorbi has been damaged in the amount of at least $75,000.

          73.   Akorbi seeks recovery of these damages from HelloFresh.




ORIGINAL COMPLAINT –PAGE 15
 Case 4:21-cv-00141-ALM Document 1 Filed 02/17/21 Page 16 of 23 PageID #: 16




       74.     Akorbi also seeks to recover its attorneys’ fees and expenses under Chapter 38 of

the Texas Civil Practice and Remedies Code.

                                        VIII.
                                DECLARATORY JUDGMENT

       75.     Plaintiffs incorporate the preceding paragraphs as if fully stated herein.

       76.     An actual, present, and justiciable controversy has arisen between Akorbi and

HelloFresh concerning the liability under the MSA and Fourth SOW for which Akorbi and

HelloFresh have adverse legal interests.

       77.     An actual, present, and justiciable controversy has arisen between Elahi and

HelloFresh concerning whether and to what extent Elahi may be liable to HelloFresh in connection

with the Underlying Lawsuits’ allegations.

       78.     The MSA provides, in relevant part, that HelloFresh will abide by the TCPA

Telemarketing guidelines, as well as the guidelines set out in that MSA.

       79.     Significantly, the First SOW required Akorbi to provide the Services through

HelloFresh’s Customer Relationship Management (“CRM”) Platform. This specifically included

requiring that Akorbi utilize HelloFresh’s “required data files (calling lists) … .” First SOW, Ex.

2 at p. 1. The Second SOW merely extended the First SOW and did not change this requirement.

The Third SOW again specifically required that Akorbi use HelloFresh’s CRM and “the required

data files (calling lists) … .” Third SOW, Ex. 4 at p. 1. The Fourth SOW also contained language

identical to that in the First and Third SOW’s quoted above. Fourth SOW, Ex. 5 at p. 1.

Amendment No. 1 does not directly address responsibility for data/calling lists, but it does require

that Akorbi provide HelloFresh with information relating “to all leads provided by [HelloFresh]

… .” Amendment No. 1, Ex. 6 at p. 2. The term “leads” means the same thing as “the required data




ORIGINAL COMPLAINT –PAGE 16
 Case 4:21-cv-00141-ALM Document 1 Filed 02/17/21 Page 17 of 23 PageID #: 17




files (calling lists)” provided exclusively by HelloFresh. Compare Amendment No. 1, Ex. 6 at p.

2, with the First SOW, Ex. 2 at p. 1.

       80.      HelloFresh had an obligation to investigate all phone numbers it was providing for

the Services to determine if any would violate the TCPA if called. Then, HelloFresh had an

obligation to remove those phone numbers from the call lists it provided for the Services.

HelloFresh also had an obligation to continue investigating whether any of the phone numbers that

it previously provided for the Services would result in a violation of the TCPA; and, if so,

HelloFresh had an obligation to remove those numbers from the calling lists already provided for

the Services.

       81.      For each instance that HelloFresh delivered a call list, HelloFresh represented that

the call list did not contain any phone numbers that would violate the TCPA if called using the

Five9 system. To the extent HelloFresh delivered any call list that included phone numbers that

would result in a violation of the TCPA by using the Five9 system, HelloFresh breached its

contract with Akorbi and otherwise made an intentional or negligent misrepresentation to

Plaintiffs. Each such breach or misrepresentation is a prior breach of the MSA and the respective

statement of work, which relieves Plaintiffs of any liability.

       82.      Neither the MSA nor any of the statements of work require or allow Akorbi to

verify any information on HelloFresh’s CRM, including HelloFresh’s data/calling lists. The MSA

and statements of work also do not require or allow Akorbi to update or otherwise change the

information on HelloFresh’s calling lists.

       83.      The course of conduct between the parties otherwise reflected that HelloFresh had

undertaken the sole responsibility to ensure that the calling lists which it was providing complied

with the TCPA.




ORIGINAL COMPLAINT –PAGE 17
Case 4:21-cv-00141-ALM Document 1 Filed 02/17/21 Page 18 of 23 PageID #: 18




       84.     The Demand Letter notes that Paragraph 16.2 of the MSA requires Akorbi to

comply with the laws, rules, and regulations that apply to its business activities. By implication,

HelloFresh is claiming that this section contractual obligates Plaintiffs to comply with the TCPA.

This implication ignores, however, that Plaintiffs were not given the right or otherwise allowed to

verify the information in HelloFresh’s CRM. If violations of the TCPA occurred, it was solely due

to using the phone numbers that HelloFresh was exclusively responsible for ensuring compliance

with the TCPA.

       85.     Given HelloFresh’s obligations and Plaintiffs’ lack of contractual rights and

obligations regarding compliance with the TCPA, HelloFresh is solely responsible for, or in the

alternative comparatively responsible for, any violation of the TCPA that may have resulted from

any telemarketing calls to any numbers on the national do-not-call registry or failing to honor

HelloFresh’s internal do-not-call lists. HelloFresh is not entitled to indemnification from Akorbi

for any damages it may have caused to the plaintiffs in the Underlying Litigation. Alternatively,

HelloFresh’s conduct with respect to the allegations in the Underlying Litigation relieves Akorbi

from any indemnification obligations it may have had under the MSA.

       86.     Paragraph 12.1 of the MSA contains limitations on Akorbi’s indemnification

liability to HelloFresh under the circumstances alleged in the Demand Letter. Specifically, Akorbi

is not required to indemnify HelloFresh for any claim, action, or expenses unless they arose out of

Akorbi’s gross negligence.

       87.     The Underlying Litigation only alleges actions and omissions on the part of

HelloFresh. The Underlying Litigation does not allege any acts, much less gross negligence, by

Akorbi. Moreover, there can be no allegations of gross negligence against Akorbi. The claims

against HelloFresh are for alleged violations of the TCPA. HelloFresh had the sole responsibility




ORIGINAL COMPLAINT –PAGE 18
 Case 4:21-cv-00141-ALM Document 1 Filed 02/17/21 Page 19 of 23 PageID #: 19




for determining what phone numbers should and should not be in its data/call lists. The mere

dialing of a phone number provided by HelloFresh can never rise to the level of gross negligence.

Accordingly, the indemnification obligations in Paragraph 12.1 of the MSA have not been

triggered.

       88.     Further, there is no common law indemnification applicable to the allegations in

Underlying Litigation.

       89.     Paragraph 12.1 also limits any indemnification obligation “to the amount paid by

[HelloFresh] within the previous 12 months for the Services.” MSA, Ex. 1 ¶ 12.1, at p. 7. That

amount is substantially less than the $4,060,000 that HelloFresh appears to have demanded from

Akorbi.

       90.     Additionally, no contractual agreement to indemnify exists between HelloFresh and

Elahi. Elahi is not a successor in interest to Akorbi in connection with the MSA. Akorbi did not

assign any indemnification obligations to Elahi. There is also no common-law indemnification

applicable to the allegations in Underlying Litigation. Elahi, therefore, has no obligation to

indemnify HelloFresh, contractually or equitably.

       91.     The United States Supreme Court is currently considering the issues presented in

the case styled Facebook, Inc. v. Noah Duguid, et al.; Case No. 19-511. The primary issue in that

appeal could be described as whether a device that can store and automatically call a phone without

“using a random or sequential telephone number” violates the TCPA. Akorbi and Elahi anticipate

that the U.S. Supreme Court will rule that such a dialing system does not violate the TCPA. The

Five9 dialing system mandated by HelloFresh for the Services does not store and automatically

call a phone without “using a random or sequential telephone number.” The use of the Five9

dialing system required by HelloFresh therefore did not violate the TCPA.




ORIGINAL COMPLAINT –PAGE 19
Case 4:21-cv-00141-ALM Document 1 Filed 02/17/21 Page 20 of 23 PageID #: 20




       92.    Based upon the foregoing, Akorbi and Elahi request that this Court, pursuant to 28

U.S.C. § 2201, declare—not necessarily in the following order—that:

              a.     Akorbi is responsible to HelloFresh only for a claim, action, or expenses
                     resulting from, and to the extent of, the gross negligence of Akorbi;

              b.     There are no allegations in the Underlying Litigation that Akorbi was
                     grossly negligent;

              c.     There have been no judicial findings binding on Akorbi that Akorbi was
                     grossly negligent in connection with the provision of Services;

              d.     There are no allegations in the Underlying Litigation that HelloFresh,
                     through Akorbi, was grossly negligent;

              e.     There have been no judicial findings binding on Akorbi that HelloFresh,
                     through Akorbi, was grossly negligent;

              f.     Akorbi did not commit gross negligence in connection with the provision
                     of the Services;

              g.     Because Akorbi did not commit gross negligence in connection with the
                     provision of Services, it is not obligated to indemnify HelloFresh under the
                     MSA for any settlement or judgment HelloFresh pays to the plaintiffs in or
                     any expenses related to the Underlying Lawsuit;

              h.     Akorbi does not owe HelloFresh equitable indemnification from any claim,
                     action, or expenses resulting from, or to the extent of, any of the claims
                     alleged in the Underlying Litigation;

              i.     HelloFresh had contractual and legal responsibilities for investigating
                     whether any of the phone numbers on the calling lists it provided for the
                     Services would result in a violation of the TCPA;

              j.     HelloFresh had contractual and legal responsibilities for investigating
                     whether any of the phone numbers on the calling lists it provided for the
                     Services were on the national do-not-call registry;

              k.     HelloFresh had contractual and legal responsibilities for investigating
                     whether any of the phone numbers on the calling lists it provided for the
                     Services were on its internal do-not-call list;

              l.     HelloFresh is solely, or in the alternative, comparatively responsible for the
                     damages claimed by the plaintiffs in the Underlying Litigation that may
                     have resulted from making telemarketing calls to numbers on the national
                     do-not-call registry or failing to honor HelloFresh’s internal do-not-call
                     lists;


ORIGINAL COMPLAINT –PAGE 20
Case 4:21-cv-00141-ALM Document 1 Filed 02/17/21 Page 21 of 23 PageID #: 21




            m.    HelloFresh had contractual and legal responsibilities for investigating
                  whether any of the phone numbers on the calling lists it exclusively
                  provided for the Services would result in a violation of the TCPA’s
                  prohibition for using auto-dialing systems;

            n.    The Five9 dialing system that HelloFresh mandated to be used does not, as
                  used by Akorbi and Elahi, “store or produce telephone numbers to be called,
                  using a random or sequential telephone number ….” Therefore, the use of
                  the Five9 system did not violate the TCPA by calling a phone using cellular
                  service. Accordingly, neither Akorbi nor Elahi owe HelloFresh any
                  indemnification or other reimbursement obligation for any amounts
                  attributable to calls made to phones using cellular service that do not violate
                  the TCPA in any different manner;

            o.    In the alternative to Paragraph 92.n. above, HelloFresh is solely or, in the
                  alternative, comparatively responsible for the damages claimed by the
                  plaintiffs in the Underlying Litigation that may have resulted from making
                  telemarketing calls using the Five9 dialing system to phone numbers using
                  cellular service. HelloFresh is therefore solely responsible for the settlement
                  and expense in the Underlying Litigation or, in the alternative, any amounts
                  Akorbi or Elahi may be responsible for must be reduced by HelloFresh’s
                  comparatively responsible for such amounts.

            p.    HelloFresh breached the MSA and the respective statement of work each
                  time it delivered a call list that contained one or more phone numbers which
                  would violate the TCPA when dialed. Each such breach/misrepresentation
                  was a prior breach of the MSA and the respective statement of work which
                  relieves Plaintiffs of any liability for any calls made using such phone
                  numbers;

            q.    No contractual indemnification exists between Elahi and HelloFresh
                  covering the allegations in the Underlying Litigation;

            r.    Elahi does not owe HelloFresh equitable indemnification from any claim,
                  action, or expenses resulting from, or to the extent of, any of the claims
                  alleged in the Underlying Litigation;

            s.    Elahi is otherwise not liable to HelloFresh for any portion of the settlement
                  paid in the Underlying Litigation or any expenses related to such litigation;

            t.    The Underlying Litigation has not resulted in a fully and fairly litigated
                  determination that HelloFresh is liable under the TCPA to any of the class-
                  action plaintiffs for any amount;




ORIGINAL COMPLAINT –PAGE 21
 Case 4:21-cv-00141-ALM Document 1 Filed 02/17/21 Page 22 of 23 PageID #: 22




                u.        HelloFresh cannot rely upon res judicata or collateral estoppel to claim that
                          it was liable to all or any particular class-action plaintiff in the Underlying
                          Litigation, or that it would have owed any specific amount if it was liable;

                v.        HelloFresh did not contest any aspect of the class-action claims, including
                          numerosity, commonality, typicality, and adequacy. HelloFresh therefore
                          cannot rely upon res judicata or collateral estoppel to claim that a class
                          would have been certified had it contested certification;

                w.        The settlement amount paid by HelloFresh in the Underlying Litigation was
                          not reasonable;

                x.        In the unlikely event that there is a determination that indemnification or
                          other reimbursement is required to be made to HelloFresh by Akorbi or
                          Elahi for the settlement paid to the plaintiffs in the Underlying Action,
                          Akorbi and Elahi request that the Court determine the amount owed based
                          on all limitations, contractual and legal, to any such liability.

                                              IX.
                                     CONDITIONS PRECEDENT

        93.     All conditions precedent has been performed, occurred, or been waived.

                                                X.
                                        PRAYER FOR RELIEF

        Akorbi BPO, LLC and Elahi Enterprises, Inc. respectfully request that Grocery Delivery

E-Services USA Inc., doing business as HelloFresh, be cited to appear and answer and, on final

trial, that the Court:

        a.      Enter a Judgment:

                 i.      finding that HelloFresh committed fraud by omission in connection with
                         Amendment 1, awarding Akorbi damages resulting from such fraud, and
                         ordering that Amendment 1 be rescinded ab initio;

                ii.      awarding Akorbi exemplary damages due to HelloFresh’s fraud by omission;

               iii.      finding that HelloFresh breached the MSA by terminating and awarding
                         Akorbi damages resulting from such breach;

               iv.       declaring the rights, responsibilities, and obligations of the parties hereto as
                         requested herein;

                v.       awarding Akorbi its attorneys’ fees, expenses, costs of court, and prejudgment
                         and post-judgment interest at the highest rate allowed by law; and


ORIGINAL COMPLAINT –PAGE 22
Case 4:21-cv-00141-ALM Document 1 Filed 02/17/21 Page 23 of 23 PageID #: 23




      b.    Grant such other and further relief in law or equity to which Plaintiffs may be justly
            entitled.


Dated: February 17, 2021                      Respectfully,


                                              /s/   Bryan Haynes                         .
                                              BRYAN HAYNES
                                              Texas Bar No. 09283520
                                              Bryan.Haynes@Klemchuk.com
                                              CHRISTIAN COWART
                                              Texas Bar No. 24105748
                                              Christian.Cowart@Klemchuk.com

                                              KLEMCHUK, L.L.P.
                                              8150 N. Central Expressway, 10th Floor
                                              Dallas, Texas 75206
                                              Telephone:     (214) 367-6000
                                              Facsimile:     (214) 367-6001

                                              COUNSEL FOR PLAINTIFFS
                                              ELAHI ENTERPRISES, INC. AND
                                              AKORBI BPO, LLC




ORIGINAL COMPLAINT –PAGE 23
